Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed April 2nd, 2021 does not place the application in condition for allowance.
The objections of claims 5 and 11-12 are withdrawn due to Applicant’s amendment.
The 112(b) rejections of claims 3 and 9-14 are partially withdrawn due to Applicant’s amendment.
The rejections over Reisfeld et al. and Debije et al. are maintained.
New grounds for rejection follow.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 


Regarding Claim 6, Applicant recites, “wherein the colored luminescent paint further includes a plurality of luminescent pigments configured to impart a predominate color through luminescence and impart a transmissive color, wherein the predominate color through luminescence and the transmissive color are visibly the same”.  Applicant discloses five different paints within the instant disclosure, (Figure 4B – Red, Orange, Yellow, Green & Blue), wherein the Green and Blue paint utilize two distinct dyes to provide multiple absorption and emission peaks (Instant Specification – Paragraph 00048).  Applicant has already recited in claim 1, from which claim 6 depends that the colored luminescent paint comprises a first luminophore component and a pigment component.  There is no support in the specification for individual colored paints (i.e., Red, Orange, Yellow, Green & Blue) that comprise more than two separate components (e.g., three or more luminophores) that are configured to impart a predominate color through luminescence and impart a transmissive color, wherein the predominate color through luminescence and the transmissive color are visibly the same”.  Appropriate action is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8, 10-16 and 20-23are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, Applicant recites, “and the at least a first luminophore”.  Is this the luminophore already recited or an additional luminophore?  Appropriate action is required.

Regarding Claim 2, Applicant recites, “further comprising a plurality of colored luminescent paints”.  Its unclear if the colored luminescent paint recited in claim 1 has the same limitations as the plurality of colored luminescent paint.  Appropriate action is required.

Regarding Claim 2, Applicant recites, “wherein each of the plurality of colored luminescent paints define a visible luminescent color selected from the group consisting of red, green, blue, yellow, orange, indigo, violet and combinations thereof, and wherein the color of each of the plurality of colored luminescent paint is the same as the corresponding absorptive color after application to the waveguide”.  Applicant recites the plurality of colored luminescent paints to define a visible luminescent color and that the color of each of the plurality of colored luminescent paint is the same as the corresponding absorptive color.  It is unclear what “the color” corresponds to, is this the luminescent paint?  Is this a component of the paint that only deals with absorptive color?  Absorptive color of what?  Appropriate action is required.



Regarding Claim 10, Applicant recites, “wherein the plurality of colored luminescent paint is a blue luminescent paint having a blue luminescent dye and a red absorbing dye with near-infrared luminescence”.  Applicant has already limited the colored luminescent paint to have the same absorptive color and luminescent color in Claim 1.  It is therefore unclear how the colored luminescent paint can have the same luminescent and absorptive color yet be different.  Appropriate action is required.

Regarding Claim 11, Applicant recites, “a member selected from the group consisting of: (i) a green absorbing dye with red luminescence and a blue absorbing dye with red luminescence, (ii) a green absorbing dye with red luminescence and a blue absorbing dye with red luminescence”.  The Examiner notes that the members selected form the group consisting of are recited as having limitations that are synonymous with each other, e.g., Applicant is reciting the same limitations twice.  It is unclear if these limitations mean the same thing or have a different meaning entirely.  Appropriate action is required.

Regarding Claim 20, Applicant recites, “solidifying paints”.  Are these paints solid or liquid?  Appropriate action is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reisfeld et al. (US 2012/0024345 A1).

In view of Claim 1, Reisfeld et al. teaches an energy harvesting system (Figure 21) comprising:
a waveguide operable for trapping at least some light energy, the waveguide defining a surface and an edge (Figure 21, clear substrate);
a photovoltaic cell coupled to the surface or the edge of the waveguide and configured to receive light energy (Figure 21, Solar Cell);
a colored luminescent paint having a combination of at least a first luminophore component and a pigment component wherein the colored luminescent paint is configured to be applied and adhere to the surface of the waveguide and redirect light energy to the photovoltaic cell (Figure 21, Film Containing Dye/Dyes - Paragraph 0029 & 0113).
Reisfeld et al. discloses that the colored luminescent paint can comprise three different dyes, (Rhodamine 640, Rhodamine Red and DFSB-K82-Yellow), wherein Rhodamine 640 has an absorptive color from ~550-600 nm (Figure 9) and is considered the luminophore and Rhodamine red has a 

In view of Claim 2, Reisfeld et al. is relied upon for the reasons given above in addressing Claim 1.  Reisfeld et al. discloses the luminescent paint defines a color selected from the group consisting of at least red, blue, yellow, green, and orange and combinations thereof (Paragraph 0010).

In view of Claim 3, Reisfeld et al. is relied upon for the reasons given above in addressing Claim 1.  Reisfeld et al. discloses that the colored luminescent paint can comprise three different dyes, (Rhodamine 640, Rhodamine Red and DFSB-K82-Yellow), wherein Rhodamine 640 has an absorptive color from ~550-600 nm (Figure 9) and is considered the luminophore and Rhodamine red has a luminescent color from ~500-600 nm and is considered the pigment component (Figure 8).  Accordingly, the combination of the pigment component (Rhodamine Red) and the luminophore (Rhodamine 64) define an absorptive color and a luminescent color that overlap e.g., would be the same “color”.

In view of Claim 4, Reisfeld et al. is relied upon for the reasons given above in addressing Claim 1.  Reisfeld et al. teaches that the pigment component is a second luminophore (Figure 7-8 & Paragraph 0113-0114 – Rhodamine Red).

In view of Claim 5, Reisfeld et al. is relied upon for the reasons given above in addressing Claim 4.  Reisfeld et al. teaches that the pigment component (Rhodamine Red) defines luminescence from 
In regards to the limitation of the structure, “resulting in the luminescent color of the paint to be the same as the absorptive color”.
Reisfeld et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for the structure to result, “in the luminescent color of the paint to be the same as the absorptive color”.  See MPEP 2112.01 I.

In view of Claim 6, as best understood by the Examiner, Reisfeld et al. is relied upon for the reasons given above in addressing Claim 4. Reisfeld et al. discloses that the colored luminescent paint can comprise three different dyes, (Rhodamine 640, Rhodamine Red and DFSB-K82-Yellow), wherein Rhodamine 640 has an absorptive color from ~550-600 nm (Figure 9) and is considered the luminophore and Rhodamine red has a luminescent color from ~500-600 nm (Figure 8), wherein its noted that there are a plurality of these luminescent pigments present in the paint. 
Applicant discloses that absorptive filtering allows for the transmission of certain wavelengths of light which results in visible paint coloring (the dominant mechanism) (Paragraph 00046).  Reisfeld et al. discloses the same type of absorptive filtering (Figure 8-9).  Accordingly, the plurality of luminescent pigments would be configured to impart a predominate color through luminescence (Figure 8) and impart a transmissive (via the absorptive filtering via Figure 9), wherein these colors are visibly the same.

In view of Claim 7, Reisfeld et al. is relied upon for the reasons given above in addressing Claim 1.  Reisfeld et al. teaches that the luminescent paint includes nanoparticles (Paragraph 0011).  In regards to the limitation that, “the luminescent paint defines an opacity and includes modifying nanoparticles 

In view of Claim 8, Reisfeld et al. is relied upon for the reasons given above in addressing Claim 1.  Reisfeld et al. teaches that the waveguide and the colored luminescent paint are configured to generate power from a light source selected from the group consisting of natural solar light and ultraviolet light and combinations thereof (Figure 28).

In view of Claim 9, Reisfeld et al. is relied upon for the reasons given above in addressing Claim 1.  Reisfeld et al. teaches that the plurality of colored luminescent pain is selected from the group of paint colors consisting of red, yellow, blue and combinations thereof (Figure 3-14).

In view of Claims 13-14, Reisfeld et al. is relied upon for the reasons given above in addressing Claim 1.  In regards to the limitation that, “wherein colored luminescent paint is formed according to a process of dissolving the combination of the pigment component and the first luminophore component into a solvent solution and then combining with a polymer resin based polymer matrix solution; wherein the paint is configured to adhere to the waveguide and solidify within 1 hour of application” and “wherein the solvent solution includes a member selected from the group consisting of acetone, toluene, ethyl acetate, butyl acetate, dimethylformamide, xylene, benzyl alcohol, methylisobutyl ketone, cyclopentanone, dimethyl carbonate, water, and combinations thereof”  the Examiner is treating it as a product by process claim, specifically regarding the phrases, “wherein colored luminescent paint is 

In view of Claim 15, Reisfeld et al. is relied upon for the reasons given above in addressing Claim 1.  Reisfeld et al. teaches the colored luminescent paint incudes a luminescent pigment with a luminescent efficiency of greater than 50% at at least one exciting wvelength (Figure 3-14).



Claims 1, 3-4, 6, 8-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Debije et al. (US 2012/0118381 A1).

In view of Claim 1, Debije et al. teaches an energy harvesting system (Figure 5 & Paragraph 0131) comprising:
a waveguide operable for trapping at least some light energy, the waveguide defining a surface and an edge (Figure 5, waveguide);
a photovoltaic cell coupled to the edge of the waveguide (Figure 5, PV);
a colored luminescent paint (Paragraph 0064, 0149 & 0202) wherein the colored luminescent paint is configured to be applied and adhere to the surface of the waveguide and redirect light energy to the photovoltaic cell (Figure 5, dye layer & Paragraph 0131 – its noted that the dye is present in a cross-linked polymer host that’s applied to the top of the waveguide, this reads on the limitation of, “a solidified colored luminescent paint).
In regards to the limitation that the colored luminescent paint has, “a combination of a first luminophore component and a pigment component and wherein the combination of the pigment component and the at least a first luminophore defines an absorptive color and a luminescent color, and wherein the absorptive color and the luminescent color overlap”.  Applicant discloses that the colored luminescent paint comes in five separate varieties, Red, Orange, Yellow, Green and Blue (Figure 4B) and that one of the materials specifically used is BASF Lumogen F Red 305 (Paragraph 00058).  Its noted that the spectra for the red paint “BASF Lumogen F Red 305” inherently has the characteristic of an overlap in absorptive and luminescent color (Figure 4B, Red).
Debije et al. teaches that the colored luminescent paint can be a red paint comprising the material “BASF Lumogen F Red 305” (Paragraph 0064).
Debije et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for “a combination of a first luminophore component and a pigment component and wherein the combination of the pigment component and the at least a first luminophore defines an absorptive color and a luminescent color, and wherein the absorptive color and the luminescent color overlap”.  See MPEP 2112.01 I.


In view of Claim 3, Debije et al. is relied upon for the reasons given above in addressing Claim 1.  In regards to the limitation that, “the absorptive color and the luminescent color are the same”, Applicant discloses  luminescent paints with these characteristics are selected from BASF Lumogen Red 305, Orange 240, Yellow 083 and Violet 570 (Instant Specification – Paragraph 0058).
Debije et al. teaches the same structure as recited (Paragraph 0199), and therefore it will, inherently, display the recited properties, namely allowing for “the luminescent paint defines a color, and wherein the color includes reinforced coloring from both an absorption and a luminescence source”.  See MPEP 2112.01 I.

In view of Claim 4, Debije et al. is relied upon for the reasons given above in addressing Claim 1.  Debije et al. discloses that a second pigment component is a second luminophore (Paragraph 0199 – any of the Lumogen species).

In view of Claim 6, Debije et al. is relied upon for the reasons given above in addressing Claim 1.  Debije et al. teaches that the luminescent paint further includes a plurality of luminescent pigments (Figure 5, Dyes 1-3). In regards to the limitation that, “the color luminescent paint further includes a plurality of luminescent pigments configured to impart a predominate color through luminescence and impart a transmissive color, wherein the predominate color through luminescence and the transmissive color are visibly the same” , Applicant discloses luminescent paints with these characteristics are selected from combinations of BASF Lumogen Red 305, Orange 240, Yellow 083 and Violet 570 (Instant Specification – Paragraph 0058).


In view of Claim 8, Debije et al. is relied upon for the reasons given above in addressing Claim 1.  Debije et al. disclose the waveguide and the colored luminescent paint are configured to generate power from a light source selected from the group consisting of natural solar light (Figure 5).

In view of Claim 9, Debije et al. is relied upon for the reasons given above in addressing Claim 1.  Debije et al. discloses that the solidified colored luminescent paint is selected from dyes that have a group of paint colors consisting of red, yellow, blue, and combinations thereof (Paragraph 0064) .

In view of Claim 11, Debije et al. is relied upon for the reasons given above in addressing Claim 9.  Debije et al. discloses that the plurality of colored luminescent paint can be chosen to be any color (Paragraph 0005, 0014 & 0136).  Debije et al. discloses that the paint can include dyes having members selected from the group consisting of a green absorbing dye with red luminescence and a blue absorbing dye with red luminescence and a red paint having blue and green absorbing dye with red luminescence (Paragraph 0064-0065 – See BASF Lumogen dyes – identical to the ones used by Applicant).

In view of Claim 12, Debije et al. is relied upon for the reasons given above in addressing Claim 9.  Debije et al. discloses that the plurality of colored luminescent paint can be chosen to be any color (Paragraph 0005, 0014 & 0136).  Debije et al. discloses that the plurality of colored luminescent paint 

In view of Claims 13-14, Debije et al. is relied upon for the reasons given above in addressing Claim 9.  In regards to the limitation that, “wherein colored luminescent paint is formed according to a process of dissolving the combination of the pigment component and the first luminophore component into a solvent solution and then combining with a polymer resin based polymer matrix solution; wherein the paint is configured to adhere to the waveguide and solidify within 1 hour of application” and “wherein the solvent solution includes a member selected from the group consisting of acetone, toluene, ethyl acetate, butyl acetate, dimethylformamide, xylene, benzyl alcohol, methylisobutyl ketone, cyclopentanone, dimethyl carbonate, water, and combinations thereof”  the Examiner is treating it as a product by process claim, specifically regarding the phrases, “wherein colored luminescent paint is formed according to a process of dissolving the combination of the pigment component and the first luminophore component into a solvent solution and then combining with a polymer resin based polymer matrix solution; wherein the paint is configured to adhere to the waveguide and solidify within 1 hour of application” and “wherein the solvent solution includes a member selected from the group consisting of acetone, toluene, ethyl acetate, butyl acetate, dimethylformamide, xylene, benzyl alcohol, methylisobutyl ketone, cyclopentanone, dimethyl carbonate, water, and combinations thereof”.  It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not 

In view of Claim 15, Debije et al. is relied upon for the reasons given above in addressing Claim 1.  In regards to the limitation, “wherein the colored luminescent paint includes a luminescent pigment with a luminescent efficiency of greater than 50% at at least one exciting wavelength”.  Applicant discloses that the luminescent paint comprises BASF Lumogen F Red 305, BASF Lumogen F Orange 240, and BASF Lumogen F Yellow 083 (Instant Specification – Paragraph 00058).
Debije et al. discloses that the luminescent paint comprises BASF Lumogen F Red 305, BASF Lumogen F Orange 240, and BASF Lumogen F Yellow 083 (Paragraph 0064).
Debije et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for “wherein the colored luminescent paint includes a luminescent pigment with a luminescent efficiency of greater than 50% at at least one exciting wavelength”.  See MPEP 2112.01 I.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 5, 10, 12 and 24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Debije et al. (US 2012/0118381 A1) as evidenced by Kang et al. “Highly photostable rylene-encapsulated polymeric nanoparticles for fluorescent labeling biological system”.

In view of Claim 2, Debije et al. is relied upon for the reasons given above in addressing Claim 1. Debije et al. discloses a plurality of colored luminescent paints (Figure 5, Dye 1 & 2 - Paragraph 0064-
Debije et al. discloses that the dye materials utilized to make the colored luminescent paints are BASF Lumogen Red 305, Yellow 083, Orange 240 and Violet 570, wherein as evidenced by Kang et al., these represent a visible luminescent color on their own selected from blue, green, yellow and orange (Figure 1).  It’s noted that mixing BASF Lumogen Violet and Yellow would result in a cyan color that has a component (Lumogen Yellow 083) that corresponds to the absorptive color.
Annotated Kang et al. Figure 1

    PNG
    media_image1.png
    784
    820
    media_image1.png
    Greyscale


In view of Claim 5, Debije et al. is relied upon for the reasons given above in addressing Claim 4.  Debije et al. discloses a plurality of colored luminescent paints (Figure 5, Dye 1 & 2 - Paragraph 0064-0067) wherein each of the plurality of colored luminescent paints define a visible luminescent color selected from the group consisting of red, green, blue, yellow, orange, indigo, violet and combinations thereof (Paragraph 0136 – CIE 1976(L*,a*, b*) – any color can be created and the CIE scale represents all of Applicant’s claimed colored combinations).

In regards to the limitation that, “the pigment component defines luminescence at a color is absorbed by at least the first luminophore or luminescence in the hear infrared region resulting in the luminescent color of the paint to be the same as the absorptive color”, Debije et al. discloses that any color can be created via the CIE 1976 chromaticity diagram utilizing materials such as BASF Lumogen Yellow 083 and Orange 240, that in the instant case are considered to be the first and second luminophores.  The luminescence of Lumogen Yellow 083 is green while this wavelength corresponding to green is also absorbed by Lumogen Orange 240 (See Annotated Kang et al. Figure 1, below).  Debije et al. teaches that it is desirable to have a luminescent solar concentrator that displays multiple colors with the colors in specific region and visible as separate colors (Paragraph 0005).  Accordingly, it would have been obvious to combine the pigments as disclosed by Debije et al. to arrive at the limitation of “the pigment component defines luminescence at a color is absorbed by at least the first luminophore or luminescence in the hear infrared region resulting in the luminescent color of the paint to be the same as the absorptive color” because it is desirable to have a luminescent solar concentrator that displays multiple colors with the colors in specific region and visible as separate colors and this is achieved by selecting color from the CIE scale and using dye concentrations accordingly.
Annotated Kang et al. Figure 1

    PNG
    media_image1.png
    784
    820
    media_image1.png
    Greyscale


In view of Claim 10, as best understood by the Examiner, Debije et al. is relied upon for the reasons given above in addressing Claim 1.  Debije et al. discloses a plurality of colored luminescent paints (Figure 5, Dye 1 & 2 - Paragraph 0064-0067) wherein each of the plurality of colored luminescent paints define a visible luminescent color selected from the group consisting of red, green, blue, yellow, orange, indigo, violet and combinations thereof (Paragraph 0136 – CIE 1976(L*,a*, b*) – any color can be created and the CIE scale represents all of Applicant’s claimed colored combinations).

Wherein BASF Lumogen Violet corresponds to a blue luminescent paint having a blue luminescent dye and BASF Lumogen Red Corresponds to a red absorbing dye with near-IR luminescence (See Annotated Kang et al. Figure 1, below).  Accordingly, it would have been obvious to have a blue luminescent paint that includes a blue luminescent dye and a red absorbing dye with near-infrared luminescence (e.g., a combination of Lumogen Violet and Red) because it is desirable to have a luminescent solar concentrator that displays multiple colors with the colors in specific region and visible as separate colors and this is achieved by selecting color from the CIE scale and using dye concentrations accordingly.
Annotated Kang et al. Figure 1

    PNG
    media_image1.png
    784
    820
    media_image1.png
    Greyscale


	In view of Claim 11, Debije et al. is relied upon for the reasons given above in addressing Claim 1.  Debije et al. teaches that the colored luminescent paint can be BASF Lumogen Red 305 (Paragraph 0064), as evidenced by Kang et al., this paint is a red luminescent paint having a member selected from 

	In view of Claim 12, Debije et al. is relied upon for the reasons given above in addressing Claim 1.  Debije et al. teaches that the plurality of colored luminescent paint can include BASF Lumogen Orange 240 (Paragraph 0066), as evidenced by Kang et al., this paint would be a yellow luminescent paint consisting of a blue absorbing dye with yellow luminescence and a green absorbing dye with yellow luminescence (See Annotated Kang et al. Figure 1, Lumogen Orange, above).

In view of Claim 24, Debije et al. teaches an energy harvesting system (Figure 5 & Paragraph 0131) comprising:
a waveguide operable for trapping at least some light energy, the waveguide defining a surface and an edge (Figure 5, waveguide);
a photovoltaic cell coupled to the edge of the waveguide (Figure 5, PV);
a plurality (Paragraph 0005) of colored luminescent paint (Paragraph 0064, 0149 & 0202) wherein the colored luminescent paint is configured to be applied and adhere to the surface of the waveguide and redirect light energy to the photovoltaic cell (Figure 5, dye layer & Paragraph 0131 – its noted that the dye is present in a cross-linked polymer host that’s applied to the top of the waveguide, this reads on the limitation of, “a solidified colored luminescent paint).
In regards to the limitation that the colored luminescent paint has, “wherein each of the plurality of colored luminescent paints include a combination of a first luminophore component and a pigment component and wherein the combination of the pigment component and the at least a first luminophore defines an absorptive color and a luminescent color, and wherein the absorptive color and 
Debije et al. teaches that the colored luminescent paints can comprise these same materials (Paragraph 0064).
Debije et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for “wherein each of the plurality of colored luminescent paints include a combination of a first luminophore component and a pigment component and wherein the combination of the pigment component and the at least a first luminophore defines an absorptive color and a luminescent color, and wherein the absorptive color and the same”.  See MPEP 2112.01 I.
Debije et al. discloses a plurality of colored luminescent paints (Figure 5, Dye 1 & 2 - Paragraph 0064-0067) wherein each of the plurality of colored luminescent paints define a visible luminescent color selected from the group consisting of red, green, blue, yellow, orange, indigo, violet and combinations thereof (Paragraph 0136 – CIE 1976(L*,a*, b*) – any color can be created and the CIE scale represents all of Applicant’s claimed colored combinations).
Debije et al. discloses that the dye materials utilized to make the colored luminescent paints are BASF Lumogen Red 305, Yellow 083, Orange 240 and Violet 570, wherein as evidenced by Kang et al., BASF Lumogen Orange and Red emit a luminescent color that is approximately the same as the luminescent paint when under UV illumination (Figure 1). In regards to the limitation that, “wherein the plurality of luminescent paints, when applied to the waveguide and illuminated by the light source, emit a luminescent color that is the same as the luminescent paint before being applied to the waveguide”.  Debije et al. teaches the same structure as recited, and therefore it will, inherently, display the recited 
Annotated Kang et al. Figure 1

    PNG
    media_image1.png
    784
    820
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Debije et al. (US 2012/0118381 A1) in view of Reisfeld et al. (US 2012/0024345 A1)

In view of Claim 7, Debije et al. is relied upon for the reasons given above in addressing Claim 4.  Debije et al. does not disclose that the luminescent paint defines an opacity and includes modifying nanoparticles configured to modify the opacity of the luminescent paint from 0 to 100%.
  Reisfeld et al. teaches that the luminescent paint includes nanoparticles that advantageously provide an intensification of luminescence due to surface plasmon resonance (Paragraph 0011).  In regards to the limitation that, “the luminescent paint defines an opacity and includes modifying nanoparticles configured to modify the opacity of the luminescent paint from 0 to 100%”, the Examiner respectfully points out to Applicant that this range encompasses all possible permutations for a materials transparency e.g., it can be fully opaque at 100% or fully transparent at 0%.  Accordingly, the luminescent paint as disclosed by modified Debije et al. inherently has a defined opacity that falls in the range from 0 to 100%.	It would have been obvious to one of ordinary skill in the art to incorporate luminescent paint that includes nanoparticles as disclosed by Reisfeld et al. in Debije et al. energy harvesting system for the advantage of providing an intensification of luminescence due to surface plasmon resonance.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Debije et al. (US 2012/0118381 A1) in view of Taheri et al. (US 2012/0038841 A1).

In view of Claim 10, Debije et al. is relied upon for the reasons given above in addressing Claim 9.  Debije et al. teaches that the plurality of colored luminescent paint can include a blue paint having blue luminescent dye and red absorbing dye and a polymer host (Paragraph 0064 – BASF Lumogen fluorescent dyes).  
Debije et al. does not teach that the blue paint has a red absorbing dye with NIR luminescence.
Taheri et al. teaches that a colored luminescent paint may include an absorption spectrum in the red region of the spectrum e.g., a red absorbing dye, while additionally emitting red/infrared light e.g., near-IR light, thereby matching a peak efficiency of solar cells used for power conversion for more efficient collection by solar cells (Paragraph 0055).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the luminescent dye as disclosed by Taheri et al. in Debije et al. colored luminescent blue paint for the advantage of matching a peak efficiency of solar cells used for power conversion.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Reisfeld et al. (US 2012/0024345 A1) in view of Taheri et al. (US 2012/0038841 A1).


Reisfeld et al. does not teach that the blue paint has a red absorbing dye with NIR luminescence.
Taheri et al. teaches that a colored luminescent paint may include an absorption spectrum in the red region of the spectrum e.g., a red absorbing dye, while additionally emitting red/infrared light e.g., near-IR light, thereby matching a peak efficiency of solar cells used for power conversion for more efficient collection by solar cells (Paragraph 0055).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the luminescent dye as disclosed by Taheri et al. in Reisfeld et al. colored luminescent blue paint for the advantage of matching a peak efficiency of solar cells used for power conversion.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Reisfeld et al. (US 2012/0024345 A1).

In view of Claim 16, Reisfeld et al. is relied upon for the reasons given above in addressing Claim 1.  In regards to the limitation that, “A luminescent solar concentrator device comprising a system of claim 1 having an artistic rendering on the surface of the waveguide provided by application of the colored luminescent paint and coupled to a photovoltaic cell to generate electricity when exposed to a light source”, the Examiner directs Applicants attention to MPEP 2144.04 I, “The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art).  In the instant case, an artistic rendering using the luminescent paint on the surface of the waveguide is a matter that relates to ornamentation .


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Debije et al. (US 2012/0118381 A1)

In view of Claim 16, Debije et al. is relied upon for the reasons given above in addressing Claim 1.  In regards to the limitation that, “A luminescent solar concentrator device comprising a system of claim 1 having an artistic rendering on the surface of the waveguide provided by application of the colored luminescent paint and coupled to a photovoltaic cell to generate electricity when exposed to a light source”, the Examiner directs Applicants attention to MPEP 2144.04 I, “The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art).  In the instant case, an artistic rendering using the luminescent paint on the surface of the waveguide is a matter that relates to ornamentation only which has no mechanical function and cannot be relied upon to patentably distinguish the claimed invention from the prior art.



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Reisfeld et al. (US 2012/0024345 A1) in view of Maeda (US 2012/0138144 A1).


Maeda discloses an artistic rendering on the surface of the waveguide provided by application of the colored luminescent paint and coupled to a photovoltaic cell to generate electricity when exposed to a light source (Figure 9, #4 & paragraph 0043).  Maeda teaches that it is possible for a solar cell module to have a higher degree of freedom for design (Paragraph 0013).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate an artistic rendering on the surface of the waveguide provided by application of the colored luminescent paint and coupled to a photovoltaic cell to generate electricity when exposed to a light source as disclosed by Maeda in Reisfeld et al. energy harvesting system such that it is a solar powered artwork for the advantage of having an energy harvesting system with a higher degree of freedom for design.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Debije et al. (US 2012/0118381 A1) in view of Maeda (US 2012/0138144 A1).

In view of Claim 16, Debije et al. is relied upon for the reasons given above in addressing Claim 1.  Debije et al. does not disclose an artistic rendering on the surface of the waveguide provided by application of the colored luminescent paint and coupled to a photovoltaic cell to generate electricity when exposed to a light source.
Maeda discloses an artistic rendering on the surface of the waveguide provided by application of the colored luminescent paint and coupled to a photovoltaic cell to generate electricity when exposed .


Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Debije et al. (US 2012/0118381 A1) in view of Yang et al. (US 2014/0159636 A1).

In view of Claim 20, Debije et al. teaches an energy harvesting system (Figure 5 & Paragraph 0131) comprising:
a waveguide operable for trapping at least some light energy, the waveguide defining a surface and an edge (Figure 5, waveguide);
a photovoltaic cell coupled to the edge of the waveguide (Figure 5, PV);
a plurality (Paragraph 0005) of colored luminescent paint (Paragraph 0064, 0149 & 0202) wherein the colored luminescent paint is configured to be applied and adhere to the surface of the waveguide and redirect light energy to the photovoltaic cell (Figure 5, dye layer & Paragraph 0131 – its noted that the dye is present in a cross-linked polymer host that’s applied to the top of the waveguide, this reads on the limitation of, “a solidified colored luminescent paint).

Debije et al. teaches that the colored luminescent paints can comprise these same materials (Paragraph 0064).
Debije et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for “wherein each of the plurality of colored luminescent paints include a combination of a first luminophore component and a pigment component and wherein the combination of the pigment component and the at least a first luminophore defines an absorptive color and a luminescent color, and wherein the absorptive color and the same”.  See MPEP 2112.01 I.
Debije et al. does not disclose that the photovoltaic cell can be removably coupled to the edge of the waveguide.
Yang et al. discloses that a photovoltaic cell can be removably coupled to the edge of a waveguide and that this design advantageously can replace existing PV cells with newer more efficient PV cells without having to replace the entire system resulting in the ability to replace PV cells that may reduce the cost of maintenance and upgrades substantially (Paragraph 0104).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a photovoltaic cell that can be removably coupled to the edge of a waveguide as disclosed by Yang et al. in 

	In view of Claim 22, Debije et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 20.  Debije et al. teaches that the pigment component is a second luminophore (Paragraph 0064).


Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Debije et al. (US 2012/0118381 A1) as evidenced by Kang et al. “Highly photostable rylene-encapsulated polymeric nanoparticles for fluorescent labeling biological system” in view of Yang et al. (US 2014/0159636 A1).

In view of Claim 21, Debije et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 21.  Debije et al. discloses a plurality of colored luminescent paints (Figure 5, Dye 1 & 2 - Paragraph 0064-0067) wherein each of the plurality of colored luminescent paints define a visible luminescent color selected from the group consisting of red, green, blue, yellow, orange, indigo, violet and combinations thereof (Paragraph 0136 – CIE 1976(L*,a*, b*) – any color can be created and the CIE scale represents all of Applicant’s claimed colored combinations).
Debije et al. discloses that the dye materials utilized to make the colored luminescent paints are BASF Lumogen Red 305, Yellow 083, Orange 240 and Violet 570, wherein as evidenced by Kang et al., these represent a visible luminescent color on their own selected from blue, green, yellow and orange (Figure 1). 
In regards to the limitation that, “the pigment component defines luminescence at a color is absorbed by at least the first luminophore or luminescence in the hear infrared region resulting in the 
Annotated Kang et al. Figure 1

    PNG
    media_image1.png
    784
    820
    media_image1.png
    Greyscale

In view of Claim 23, Debije et al. and Yang et al. are relied upon for the reasons given above in addressing Claim 22.  Debije et al. discloses a plurality of colored luminescent paints (Figure 5, Dye 1 & 2 - Paragraph 0064-0067) wherein each of the plurality of colored luminescent paints define a visible luminescent color selected from the group consisting of red, green, blue, yellow, orange, indigo, violet and combinations thereof (Paragraph 0136 – CIE 1976(L*,a*, b*) – any color can be created and the CIE scale represents all of Applicant’s claimed colored combinations).
Debije et al. discloses that the dye materials utilized to make the colored luminescent paints are BASF Lumogen Red 305, Yellow 083, Orange 240 and Violet 570, wherein as evidenced by Kang et al., 
In regards to the limitation that, “the pigment component defines luminescence at a color is absorbed by at least the first luminophore or luminescence in the hear infrared region resulting in the luminescent color of the paint to be the same as the absorptive color”, Debije et al. discloses that any color can be created via the CIE 1976 chromaticity diagram utilizing materials such as BASF Lumogen Yellow 083 and Orange 240, that in the instant case are considered to be the first and second luminophores.  The luminescence of Lumogen Yellow 083 is green while this wavelength corresponding to green is also absorbed by Lumogen Orange 240 (See Annotated Kang et al. Figure 1, below).  Debije et al. teaches that it is desirable to have a luminescent solar concentrator that displays multiple colors with the colors in specific region and visible as separate colors (Paragraph 0005).  Accordingly, it would have been obvious to combine the pigments as disclosed by Debije et al. to arrive at the limitation of “the pigment component defines luminescence at a color is absorbed by at least the first luminophore or luminescence in the hear infrared region resulting in the luminescent color of the paint to be the same as the absorptive color” because it is desirable to have a luminescent solar concentrator that displays multiple colors with the colors in specific region and visible as separate colors and this is achieved by selecting color from the CIE scale and using dye concentrations accordingly.
Annotated Kang et al. Figure 1

    PNG
    media_image1.png
    784
    820
    media_image1.png
    Greyscale


Response to Arguments
	Applicant argues that the first luminophore can provide luminescent color which emits the luminescent color and the pigment component (optionally a second luminophore) provides an absorptive color and that this feature is not taught by Reisfeld et al. or Debije et al.  The Examiner respectfully points out to Applicant that Reisfeld et al. discloses that the colored luminescent paint can comprise three different dyes, (Rhodamine 640, Rhodamine Red and DFSB-K82-Yellow), wherein Rhodamine 640 has an absorptive color from ~550-600 nm (Figure 9) and is considered the luminophore 
In regards to the limitation that the colored luminescent paint has, “a combination of a first luminophore component and a pigment component and wherein the combination of the pigment component and the at least a first luminophore defines an absorptive color and a luminescent color, and wherein the absorptive color and the luminescent color overlap”.  Applicant discloses that the colored luminescent paint comes in five separate varieties, Red, Orange, Yellow, Green and Blue (Figure 4B) and that one of the materials specifically used is BASF Lumogen F Red 305 (Paragraph 00058).  Its noted that the spectra for the red paint “BASF Lumogen F Red 305” inherently has the characteristic of an overlap in absorptive and luminescent color (Figure 4B, Red).
Debije et al. teaches that the colored luminescent paint can be a red paint comprising the material “BASF Lumogen F Red 305” (Paragraph 0064).
Debije et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for “a combination of a first luminophore component and a pigment component and wherein the combination of the pigment component and the at least a first luminophore defines an absorptive color and a luminescent color, and wherein the absorptive color and the luminescent color overlap”.  See MPEP 2112.01 I.  This limitation is further evidenced by Kang et al. (Figure 1) that discloses at least Lumogen Orange and Red emit the luminescent color and comprise a pigment component that displays the same color.  Accordingly, for the reasons stated above, this argument is unpersuasive.

Applicant argues that Debije et al. teaches away from using different colored luminescent paints, e.g., it would not be obvious to use the combination of materials as disclosed by Debije et al. to 

Applicant argues that Reisfeld et al. teaches away from a configuration where a first luminophore can provide the luminescent color which emits the luminescent color and the pigment component that provides an absorptive color.  The Examiner respectfully points out to Applicant that Reisfeld et al. discloses that the colored luminescent paint can comprise three different dyes, (Rhodamine 640, Rhodamine Red and DFSB-K82-Yellow), wherein Rhodamine 640 has an absorptive color from ~550-600 nm (Figure 9) and is considered the luminophore and Rhodamine red has a luminescent color from ~500-600 nm (Figure 8).  Accordingly, the combination of the pigment component (Rhodamine Red) and the luminophore (Rhodamine 64) define an absorptive color and a luminescent color that overlap.  Accordingly, this argument is unpersuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726